PER CUEIAM.
Plaintiff appeals from a decision of the trial court denying post-conviction relief. The sole cause for relief argued on appeal is the length of the sentence imposed on plaintiff.
We think it unnecessary to state the facts and arguments. The sentence imposed, although seemingly long, does not appear to have been “due to improper motives or so greatly disproportionate to the circumstances in the commission of the offense as to shock the conscience of fair-minded men.” State v. Montgomery, 1964, 287 Or 593, 595, 392 P2d 642, 643.
Judgment affirmed.